    Case: 1:19-cv-00024-WAL-GWC Document #: 87 Filed: 03/02/21 Page 1 of 4




                        DISTRICT COURT OF THE VIRGIN ISLANDS
                                DIVISION OF ST. CROIX

O’REILLY PLUMBING AND                     )
CONSTRUCTION, INC.,                       )
                                          )
                  Plaintiff,              )
                                          )
            v.                            )
                                          )      Civil Action No. 2019-0024
LIONSGATE DISASTER RELIEF, LLC,           )
WITT O’BRIEN, APTIM ENVIRONMENTAL )
AND INFRASTRUCTURE, INC., and             )
AECOM,                                    )
                                          )
                  Defendants.             )
__________________________________________)

Appearances:
Lee J. Rohn, Esq.,
St. Croix, U.S.V.I.
        For Plaintiff

Lionsgate Disaster Relief, LLC,
      No Entry of Attorney Appearance

Adam G. Christian, Esq.,
Sofia L. Mitchell, Esq.,
St. Thomas, U.S.V.I.
       For Defendant Witt O’Brien

Alex M. Moskowitz, Esq.,
Lisa Michelle Komives, Esq.,
St. Thomas, U.S.V.I.
       For Defendant APTIM Environmental
       and Infrastructure, Inc.

G. Alan Teague, Esq.,
Michelle T. Meade, Esq.,
St. Thomas, U.S.V.I.
       For Defendant AECOM
   Case: 1:19-cv-00024-WAL-GWC Document #: 87 Filed: 03/02/21 Page 2 of 4




                                           ORDER

       THIS MATTER comes before the Court on Plaintiff’s “First Amended Complaint” (Dkt.

No. 72).

       After this case was removed to the District Court of the Virgin Islands, Defendant Witt

O’Brien’s “Motion to Dismiss Complaint” (Dkt. No. 9), “Defendant Lionsgate Disaster Relief,

LLC’s Motion to Dismiss Plaintiff’s Complaint for Failure to State a Claim” (Dkt. No. 17), and

“Defendant AECOM’s Motion to Dismiss Pursuant to Fed. R. Civ. P. 12(b)(6)” (Dkt. No. 18)

were filed. Plaintiff then filed its “First Amended Complaint” (Dkt. No. 27), which prompted the

filing of “Defendant Witt O’Brien’s, LLC’s Motion to Strike First Amended Complaint” (Dkt.

No. 32), “Defendant Lionsgate Disaster Relief, LLC’s Motion to Dismiss Plaintiff’s First

Amended Complaint for Failure to State a Claim” (Dkt. No. 30), and “Defendant AECOM’s

Motion to Dismiss Plaintiff’s First Amended Complaint Pursuant to Fed. R. Civ. P. 12(b)(6)”

(Dkt. No. 41). Magistrate Judge George W. Cannon, Jr. subsequently granted “Defendant Witt

O’Brien’s, LLC’s Motion to Strike First Amended Complaint.” (Dkt. No. 61). Plaintiff then filed

a “Renewed Motion to Amend Complaint” (Dkt. No. 62), which the Magistrate Judge granted

(Dkt. No. 71). After Plaintiff filed its “First Amended Complaint” (Dkt. No. 72), “Defendant

AECOM’s Motion to Dismiss Plaintiff’s First Amended Complaint Pursuant to Fed. R. Civ. P.

12(b)(6)” (Dkt. No. 73) and “Defendant Witt O’Brien’s, LLC’s Motion to Dismiss First

Amended Complaint” (Dkt. No. 75) were filed.

       Plaintiff’s “First Amended Complaint” (Dkt. No. 72), by operation of law, has become

the operative pleading in this case. See Garrett v. Wexford Health, 938 F.3d 69, 82 (3d Cir.

2019) (amended pleadings supersede the original pleading and renders the prior pleading a

nullity). Thus, the Court will deny as moot Defendant Witt O’Brien’s “Motion to Dismiss

                                               2
   Case: 1:19-cv-00024-WAL-GWC Document #: 87 Filed: 03/02/21 Page 3 of 4




Complaint” (Dkt. No. 9), “Defendant Lionsgate Disaster Relief, LLC’s Motion to Dismiss

Plaintiff’s Complaint for Failure to State a Claim” (Dkt. No. 17), and “Defendant AECOM’s

Motion to Dismiss Pursuant to Fed. R. Civ. P. 12(b)(6)” (Dkt. No. 18), which predated the now

operative First Amended Complaint. United States of Am. for the USE of Heavy Materials, LLC

v. Tip Top Constr. Corp, 2016 WL 2992116, at *8 n.16 (D.V.I. May 20, 2016) (holding that

“[b]ecause the First Amended Complaint is the operative pleading in this case, the Court will

deny as moot Defendant’s Motion to Dismiss Plaintiff’s Original Complaint”); Josse v. United

States, 2013 WL 152170, at *1 n.1 (D.V.I. Jan. 11, 2013) (holding that “[i]n view of Plaintiff’s

filing of the Second Amended Complaint, the Court will deny as moot VIPA’s Motion to

Dismiss the First Amended Complaint.”).

       Plaintiff’s stricken “First Amended Complaint” (Dkt. No. 27) and the now operative

“First Amended Complaint” (Dkt. No. 72) are virtually identical. Thus, the Court will consider

“Defendant Lionsgate Disaster Relief, LLC’s Motion to Dismiss Plaintiff’s First Amended

Complaint for Failure to State a Claim” (Dkt. No. 30)—which was filed in response to Plaintiff’s

stricken “First Amended Complaint” (Dkt. No. 27)—as being addressed to the operative “First

Amended Complaint” (Dkt. No. 72). See, e.g., Pettaway v. Nat’l Recovery Sols., LLC, 955 F.3d

299, 303-04 (2d Cir. 2020) (“[W]hen a plaintiff properly amends her complaint after defendant

has filed a motion to dismiss that is still pending, the district court has the option of either

denying the pending motion as moot or evaluating the motion in light of the facts alleged in the

amended complaint.”); Jordan v. City of Philadelphia, 66 F. Supp. 2d 638, 641 n.1 (E.D. Pa.

1999) (“Defendants . . . ‘are not required to file a new motion to dismiss simply because an

amended pleading was introduced while their motion was pending. If some of the defects raised

in the original motion remain in the new pleading, the court simply may consider the motion as

                                               3
       Case: 1:19-cv-00024-WAL-GWC Document #: 87 Filed: 03/02/21 Page 4 of 4




being addressed to the amended pleading.’”) (quoting 6 Charles A. Wright, Arthur R. Miller, and

Mary Kay Kane, Federal Practice and Procedure § 1476 (2nd ed. 1990)). Because Defendant

AECOM has filed a Motion to Dismiss (Dkt. No. 73) directed at the now operative “First

Amended Complaint,” the Court will deny as moot Defendant AECOM’s previous Motion to

Dismiss (Dkt. No. 41) that addresses Plaintiff’s stricken “First Amended Complaint” (Dkt. No.

27).

          In view of the foregoing, it is hereby

          ORDERED that Defendant Witt O’Brien’s “Motion to Dismiss Complaint” (Dkt. No. 9)

is DENIED AS MOOT; and it is further

          ORDERED that “Defendant Lionsgate Disaster Relief, LLC’s Motion to Dismiss

Plaintiff’s Complaint for Failure to State a Claim” (Dkt. No. 17) is DENIED AS MOOT; and it

is further

          ORDERED that “Defendant AECOM’s Motion to Dismiss Pursuant to Fed. R. Civ. P.

12(b)(6)” (Dkt. No. 18) is DENIED AS MOOT; and it is further

          ORDERED that “Defendant AECOM’s Motion to Dismiss Plaintiff’s First Amended

Complaint Pursuant to Fed. R. Civ. P. 12(b)(6)” (Dkt. No. 41) is DENIED AS MOOT; and it is

further

          ORDERED that the Court will consider “Defendant Lionsgate Disaster Relief, LLC’s

Motion to Dismiss Plaintiff’s First Amended Complaint for Failure to State a Claim” (Dkt. No.

30) as being addressed to Plaintiff’s “First Amended Complaint” (Dkt. No. 72).

          SO ORDERED.

Date: March 2, 2021                                       ________/s/________
                                                          WILMA A. LEWIS
                                                          Chief Judge
                                                   4
